SULLIVAN, Chief Judge
(concurring):
41. Appellant was tried by a general court-martial composed of officer members in August of 1991. Those officers found that appellant was derelict in his duties in violation of Article 92, Uniform Code of Military Justice, 10 USC § 892, based on the following allegations:
SPECIFICATION: In that [the accused], who should have known his duties as the on-call physician in Obstetrics and Gynecology for the 93d Strategic Hospital, at or near Castle Air Force Base, California, on or about 25 December 1990, was derelict in the performance of his duties in that he negligently failed to report to the Emergency Room when required to do so, failed to personally examine [Mrs. S], and failed to provide proper medical care to [Mrs. S], as it was his duty to do.
42. This is another example where an officer’s conduct in the military can be a crime, but in the civilian world his conduct would not be a crime. See United States v. Lawson, 36 MJ 415 (CMA 1993).